           Case 1:19-cv-00869-DAD-SAB Document 20 Filed 06/05/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JACQUELINE BATEMAN, et al.,                         Case No. 1:19-cv-00869-DAD-SAB

12                  Plaintiffs,                          ORDER GRANTING STIPULATED
                                                         FURTHER STAY OF ACTION
13           v.
                                                         (ECF No. 19)
14   UNITED STATES OF AMERICA,

15                  Defendant.

16

17          On April 20, 2020, this matter was stayed until June 1, 2020, pursuant to the stipulation

18 of the parties. (ECF No. 17.) Having received no further request to stay this action, on June 2,

19 2020, the Court lifted the stay. (ECF No. 18.) On June 4, 2020, the parties filed a status report
20 and a stipulated request to further stay this action for ninety (90) days. (ECF No. 19.)

21          The parties explain that the stay of the action was set to expire the day the courthouse

22 was originally scheduled to reopen, that since then General Order Number 618 was issued stating

23 the courthouse would remain closed until further notice, and that prior to the Court lifting the

24 stay of this action, the “parties had planned to file a response by the June 8 deadline seeking a
                                                                                 th


25 further stay of this action.” (ECF No. 19 at 1.) The parties request a further stay of this action

26 because they contend the relevant discovery cannot be completed by the current discovery
27 deadlines because of the disruption caused by the COVID-19 public health emergency, and that

28 the discovery deadlines cannot be realistically rescheduled at this time because needed work


                                                     1
           Case 1:19-cv-00869-DAD-SAB Document 20 Filed 06/05/20 Page 2 of 3


 1 includes physically gathering documents, inspecting the accident scene, meeting with witnesses

 2 and consultants, and taking depositions, including depositions out of the state. (Id. at 1-2.)

 3          The Court finds good cause to stay this action a further ninety (90) days. However, the

 4 Court does note that while the parties state their intent was to file such request prior to the June

 5 8th deadline, the April 20, 2020 order granting the stay stated: “If the parties believe that the stay

 6 should be extended beyond June 1, 2020, the parties may file a stipulation setting forth the

 7 reasons to extend the stay as that date approaches.” (ECF No. 17 at 1 (emphasis added).) The

 8 order went on to state that within seven (7) days of the stay being lifted, the parties were to file a

 9 joint statement regarding whether the dates in the November 15, 2019 scheduling order should

10 remain in place or setting forth new dates. (ECF No. 17 at 2.) Thus, the Court’s desire was to

11 have the parties file a request to extend the stay prior to the expiration of the stay, or for the

12 parties to file a joint statement regarding whether a modification of the scheduling order’s dates

13 was necessary within seven days of the stay lifting.

14          Further, it is not clear why the parties rely on the fact that General Order No. 618

15 extended the courthouse closure in stating their reasons for filing this request after the expiration

16 of the stay. While it is true the parties had initially requested a stay of the action for 90 days

17 from the date of the filed stipulation, April 20, 2020, and the Court set the initial expiration of

18 the stay of this action to coincide with that of the court closure as a starting point as to not delay

19 this action further than needed, the extension of the closure of physical courthouse access should
20 not impact the parties’ need for a further extension here. Though access to the courthouse is

21 foreclosed to the public, the Court, nor the undersigned’s chambers, never closed. The Court has

22 continued issuing orders, holding hearings in both civil and criminal matters, and conducting

23 settlement conferences via videoconference.         Filing is conducted via ECF and there is no

24 apparent need for the parties to come to the courthouse at this stage in the litigation. However, if

25 there was in fact a need to be physically present, the General Order itself allows for judges to

26 authorize persons to enter the courthouse for official court business, and states: “Any Judge may
27 order case-by-case exceptions to any of the above numbered provisions at the discretion of that

28 Judge or upon the request of counsel, after consultation with counsel and the Clerk of the Court


                                                      2
            Case 1:19-cv-00869-DAD-SAB Document 20 Filed 06/05/20 Page 3 of 3


 1 to the extent such an order will impact court staff and operations.” (E.D. Cal. G.O. No. 618, ¶¶

 2 1, 7.). This rationale should be removed from future requests before this Court as it may result in

 3 a no good cause finding.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.      This matter is STAYED until September 3, 2020;

 6          2.      If the parties require a further stay of the action, or if circumstances change and

 7                  the parties desire an earlier lifting of the stay, they shall file a stipulated request

 8                  prior to the expiration of the stay; and

 9          3.      Within seven (7) days of the stay of this matter being lifted, the parties shall file a

10                  joint statement setting forth proposed new dates and deadlines for this matter.

11
     IT IS SO ORDERED.
12

13 Dated:        June 5, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       3
